                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00376-GCM
NOEL RIVERA,

                Plaintiff,

    v.                                                        ORDER

NANCY A. BERRYHILL,

                Defendant.


         Upon consideration of Plaintiff’s petition for attorney’s fees pursuant to the

Social Security Act, 42 U.S.C. § 406(b), and Defendant’s response, it is

         ORDERED that:

     1. Plaintiff’s attorney is awarded attorney’s fees in the amount of $9,575.25;

     2. Defendant shall pay said amount to Plaintiff’s attorney within a reasonable

           time; and

     3. Plaintiff’s attorney shall refund Plaintiff the lesser of the EAJA fee of

           $5,600.00 that counsel received due to the Court’s previous award or the

           fee received pursuant to this motion.

         SO ORDERED.
                                        Signed: May 6, 2021
